 



EXHIBIT 10.8.7

KANSAS CITY SOUTHERN
1991 AMENDED AND RESTATED STOCK OPTION
AND PERFORMANCE AWARD PLAN

RESTRICTED SHARES AGREEMENT

     By this Agreement, Kansas City Southern, a Delaware corporation (the
“Company”), awards and sells to [Name], an employee of the Company or a
Subsidiary (the “Grantee”), that number of shares (“Restricted Shares”) of the
Company’s Common Stock, $.01 par value, set forth below, subject to the terms
and conditions set forth below, in the attached Exhibit A hereto and in the
Kansas City Southern 1991 Amended and Restated Stock Option and Performance
Award Plan, as may from time to time be amended (the “Plan”), all of which are
an integral part of this Agreement. A copy of the Plan may be obtained from the
Company upon request. Capitalized terms used but not defined in this Agreement
have the meaning specified in the Plan.

         
Award Date
  [Date]    
Period of Restriction
  [Years]    
Number of Restricted Shares
  [Shares]    
Purchase Price
  [Price]    

     The Award evidenced by this Agreement shall not be effective until you have
(i) made full payment to the Company of the Purchase Price for the Restricted
Shares, (ii) paid to the Company such amount as may be requested by the Company,
or otherwise made arrangements satisfactory to the Company as determined by the
Committee, to satisfy all tax withholding requirements, if any, relating to your
purchase of the Restricted Shares, and (iii) indicated your acceptance of this
Agreement by signing the enclosed copy in the space provided below and returning
it to the Corporate Secretary’s Office, in the envelope provided, within thirty
(30) days after the Company’s mailing of this Agreement to you.

            Kansas City Southern
      By:           [Name and Title]             

ACCEPTED AND AGREED:

                                                            
[Name]
[Address]
[City, State, Zip]

Dated:                                         , 200__

(Return one copy of this Agreement in the enclosed self addressed envelope.
Retain one copy for your records.)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
RESTRICTED SHARES AGREEMENT

     1. Transfer Restrictions. During the Period of Restriction, the Restricted
Shares may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by you, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable; provided that the designation of a beneficiary pursuant to
Article 11 of the Plan shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

     2. Certificates. During the Period of Restriction, no certificates for the
Restricted Shares shall be issued to you; rather, the Restricted Shares shall be
evidenced by certificates held by or on behalf of the Company, in book-entry
form or otherwise, as determined by the Company.

     3. Rights as Stockholder. During the Period of Restriction, you shall have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares.

     4. Lapse of Restrictions. The Period of Restriction shall lapse upon the
earliest of (a) the [# of years] anniversary of the Award Date, (b) a Change of
Control or (c) your Termination of Affiliation for any reason other than for
Cause.

     5. Forfeiture. In the event of your Termination of Affiliation for Cause,
your Restricted Shares are forfeited and you are deemed to have resold those
Restricted Shares to the Company. You must resell those forfeited Restricted
Shares to the Company at a price equal to the lesser of (i) the amount that you
paid for the Restricted Shares or (ii) the Fair Market Value of a Share on the
date of forfeiture.

     6. Amendments. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement; provided that this Agreement is subject to the power of the Board to
amend the Plan as provided therein, except that no such amendment shall
adversely affect your rights under this Agreement without your consent.

     7. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary. Any notice
to be given to you shall be addressed to you at the address listed in the
Company’s records. By a notice given pursuant to this Section, either party may
designate a different address for notices. Any notice shall have been deemed
given when actually delivered.

     8. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

 



--------------------------------------------------------------------------------



 



     9. Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware other than its laws respecting choice of law.

     10. Headings. Headings are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 